Third District Court of Appeal
                              State of Florida

                     Opinion filed December 14, 2022.
                           ________________

                      Nos. 3D22-1221 & 3D22-1365
                      Lower Tribunal No. 17-15268
                           ________________

                           L.G., the Mother,
                                Appellant,

                                    vs.

           Department of Children and Families, et al.,
                                Appellees.


      Appeals from the Circuit Court for Miami-Dade County, Jason E.
Dimitris, Judge.

     Thomas Butler, P.A., and Thomas J. Butler, for appellant.

      Karla Perkins, for appellee Department of Children & Families; Sara
Elizabeth Goldfarb, Statewide Director of Appeals, and Laura J. Lee,
Assistant Director of Appeals (Tallahassee), for appellee Guardian ad Litem.


Before EMAS, LINDSEY and GORDO, JJ.

     GORDO, J.



                      ON CONCESSION OF ERROR
        The Department of Children and Families’ concedes the trial court

failed to address the requisite statutory factors in its determination of indigent

status of the Mother. 1 Without the trial court’s written consideration of the

factors pursuant to section 27.52(4), Florida Statutes, this Court cannot

properly conduct appellate review of the order on appeal.

        Reversed and remanded.




1
    We express no opinion as to the trial court’s final determination.

                                         2